Title: To George Washington from William Peartree Smith, 5 January 1783
From: Smith, William Peartree
To: Washington, George


                        
                            Sir
                            Newark 5 Jany 1783.
                        
                        The Necessity I am under of troubling your Excellency in an Affair of private Concern, but of great moment to
                            a tender & Affectionate Mother is my only Apology for this Address—I have applyed to Lt Coll Cumming, imagining he
                            had competent Authority for the discharge of a Private under his immediate Command; but he refers me to yr Excellency, as
                            thro’ the only Channel, it can be obtained.
                        The Case then Sr I would represent in as succinct a manner as possible is as follows. William Deane, a young
                            Lad of abt 14 Years of Age, the Son of Mrs Deane a Widow & Sister to Mrs Smith, behaving himself undutifully to
                            his Parent, went off abt 2 years ago, & in a frolic, pretending he was of the legal age, enlisted himself into the Army. His Mother, infinitely concerned, immediately with her two Sisters Mrs Smith & Woodruff made precise Affidavits respecting his Age. These were presented by Mrs Deane to Coll Dayton & were deemed perfectly satisfactory & referrd her to his immediate Officer for the Discharge. In the meantime all her Connections earnestly advised her to suffer her Son to remain, a Year or two, as we hoped the Discipline there might break an unruly Spirit, & be of service to him. This we have reason to think it has effected. He is now equally desirous as his Mother to obtain his Freedom & go to some useful Trade; And perhaps he is now as justly entitled to it, as at his first Enlistment, not being 16 until the End of this Month. I beg pardon for perhaps an unnecessary prolixity. & refer to Lt Coll Cummings who I think is
                            well acquainted with the Affair. If You, Sir, think the Lad entitled to a Discharge, he will I am
                            confident immediately be furnished with it, & the Heart of a Mother set at Ease: & if so, a Line from Yr
                            Excelly signifying the same, will be an Honour done to one who is, with the highest Esteem & Respect Yr
                            Excellency’s Most Obedient & most humb. Servant
                        
                            Wm P. Smith
                        
                    